Citation Nr: 0638492	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  97-29 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a potassium 
deficiency.

2.  Entitlement to a compensable evaluation for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The appellant had active service from September 1963 to July 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Columbia, South Carolina.

This case has previously come before the Board.  In May 1999, 
November 2003, and September 2005, the instant issues were 
remanded to the AOJ for additional development.  The case has 
been returned to the Board for further appellate review.

The appellant was afforded a hearing before the undersigned 
Veterans Law Judge in Washington, D.C. in October 1998.  A 
transcript of the hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the July 2005 remand, the Board directed that the veteran 
be afforded examinations pertaining to his claimed potassium 
deficiency and his service-connected right knee disability.  

A September 2005 letter from the Appeals Management Center 
(AMC) notified the veteran that it had asked the nearest VA 
facility to schedule him for an examination.  The VA 
examination request from the AMC to the VA Medical Center 
(VAMC) indicates that a copy of the examination notification 
letter should be provided to the AMC in the event that the 
veteran failed to report for his examinations.  While the AMC 
has noted that the veteran did not report for his 
examinations, the record does not contain a copy of the 
examination notification letter.  It is otherwise unclear 
whether the veteran was notified of any scheduled examination 
in conjunction with the remand.

Moreover, in a September 2006 written brief presentation, the 
veteran's representative asserted that the veteran had not 
been notified of the scheduled examinations.

In light of the above discussion, the Board has determined 
that additional action is required.  Accordingly, the case is 
REMANDED for the following:

1. The AOJ should schedule the appellant 
for a VA examination to determine the 
nature and extent of the veteran's right 
knee disability.  The examiner should 
provide an opinion in regard to the 
degree of impairment from the appellant's 
right knee disability.  All necessary 
tests should be performed, including 
range of motion testing.

2. The AOJ should schedule the appellant 
for a VA examination to determine the 
nature, extent and etiology of the 
claimed potassium deficiency.  The 
examiner should review the claims file.  
The examiner should provide an opinion as 
to whether any potassium deficiency is 
related to service or a service-connected 
disability, to include hypertension.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



